Citation Nr: 1713793	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  11-09 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected unspecified anxiety disorder.

2.  Entitlement to a higher rating for unspecified anxiety disorder (previously claimed as major depressive disorder) (hereinafter "anxiety disorder") in excess of 10 percent prior to January 25, 2016 and in excess of 30 percent therefrom. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2000 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction presently resides with the RO in Phoenix, Arizona.  In August 2015, the Board remanded this matter to obtain a VA examination and additional VA medical records.  The RO has since complied with the Board's directives.  Accordingly, this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

Following the Board's remand, in February 2016, the Agency of Original Jurisdiction (AOJ) granted entitlement to an increased rating for anxiety disorder at 30 percent disabling effective January 25, 2016.  Nevertheless, as this award does not constitute a full grant of the benefits sought, the claim for a higher rating remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issue of entitlement to service connection for hypertension, to include as secondary to the service-connected anxiety disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that, prior to January 25, 2016, the Veteran's service-connected unspecified anxiety disorder resulted in occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

2.  From January 25, 2016, the preponderance of the evidence is against a finding that the Veteran's service-connected unspecified anxiety disorder resulted in occupational and social impairment, with reduced reliability and productivity.

CONCLUSIONS OF LAW

1.  Prior to January 25, 2016, the criteria for a disability rating greater than 10 percent for the service-connected unspecified anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9413 (2016).

2.  From January 25, 2016, the criteria for a disability rating greater than 30 percent for the service-connected unspecified anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.21, 4.126, 4.130, DC 9413 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  With regard to the increased rating claim adjudicated herein, the duty to notify has been met.  See July 2008 VCAA letter.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "absent extraordinary circumstances...it is appropriate for the Board and the United States Court of Appeals for Veterans Claims (Court) to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Board also finds that the Veteran has been afforded adequate assistance in response to his increased ratings claim.  His pertinent service treatment records are of record.  VA Medical Center and private treatment records have been obtained.  He has been provided appropriate VA examinations and opinions, which are found to be adequate for rating purposes.  Neither the Veteran nor his representative has challenged the adequacy of the examinations of record nor identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the increased rating claim adjudicated herein, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Anxiety Disorder

The Veteran contends that higher ratings for his service-connected anxiety disorder are warranted because this disability has increased in severity.  See March 2011 VA Form 9.  Nevertheless, as explained more fully below, the Board finds that the preponderance of the evidence is against this portion of the Veteran's appeal.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as can practicably be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

For the period prior to January 25, 2016, the Veteran's anxiety disorder has been rated as 10 percent disabling under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9413 (2016).  A 10 percent rating is assigned when a veteran's mental disorder causes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  Id. 

For the period from January 25, 2016 onward, the Veteran's anxiety disorder has been rated as 30 percent disabling under the General Rating formula for Mental Disorders.  Id. A 30 percent requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The next highest rating of 50 percent requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.  

Based on the applicable legal criteria above, the preponderance of the evidence fails to support the next higher rating of 30 percent prior to January 25, 2016 for the service-connected unspecified anxiety disorder.  In pertinent part, the Veteran's anxiety disorder has not resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Particularly, the evidence shows that, prior to January 25, 2016, the Veteran had no social or family concerns, he was independent in his activities of daily living, and his psychological symptomatology appeared to be mild.  See VA Medical Center (VAMC) records.   In pertinent part, at an August 2008 VA examination, although the Veteran reported experiencing panic attacks, he stated that they appeared to be situational.  The Veteran also showed mild depressive symptoms along with symptoms of anxiety and panic, which were part of his depressive disorder.  Thereafter, his psychological symptomatology appeared to be transient in nature as depression screenings were all negative.  

The Board acknowledges the Veteran's assertions regarding symptoms of severe panic attacks, sleep impairment, mild memory loss, decreased ability to concentrate, lack of motivation, and erectile dysfunction and lack of sexual motivation.  See September 2009 Statement in Support of Claim and March 2011 VA Form 9.  The Board also acknowledges that the Veteran is competent to report the symptomatology associated with his anxiety disorder.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Nevertheless, as previously indicated, the record does not show that these symptoms persisted as they do not appear to be documented in his treatment record.  Rather, they appear to be transient or related to periods of stress.  See June 2008 VAMC records.  

In light of the foregoing, the record fails to show that prior to January 25, 2016 the Veteran's anxiety disorder resulted in occupational and social impairment akin to a 30 percent rating.  Indeed, the evidence shows mild and transient symptomatology, which more closely approximates a 10 percent rating.  Accordingly, as the preponderance of the evidence is against a rating in excess of 10 percent prior to January 25, 2016, the benefit-of-the-doubt standard of proof is not applicable.  38 U.S.C. A. § 5107(b).

From January 25, 2016 onward, the preponderance of the evidence fails to show that the next higher rating of 50 percent is warranted.  Significantly, the Board notes that the RO granted an increased rating to 30 percent effective January 25, 2016 based primarily on the Veteran's most recent VA psychological examination dated January 25, 2016.  See February 2016 Rating Decision.  Particularly, the RO relied on the Veteran's indicated symptoms of depressed mood, anxiety, and mild panic attacks that occur weekly or less often, in combination with the examiner's opinion that the Veteran's anxiety disorder resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  As the examiner based his findings on an in-person interview of the Veteran and a thorough review of the Veteran's claims file, the Board finds his examination report highly probative.  

In essence, from January 25, 2016 forward, the Veteran's psychiatric disability picture has reflected symptoms (anxiety, depression, and panic attacks) which correspond to a 30 percent rating.  Symptoms which would warrant a higher 50 percent rating are not evident.  Accordingly, the Board finds that the preponderance of the evidence is against awarding a rating higher than 30 percent for the Veteran's anxiety disorder from January 25, 2016.   Thus, as the evidence preponderates against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C. A. § 5107(b).

Other Considerations

Under certain circumstances, the claim for an increased rating for a service-connected disability includes a claim for a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not contended that he has been unemployed due to his service-connected anxiety disorder.  Thus, the issue of TDIU is not before the Board.

Consideration has also been given to whether the schedular evaluation is inadequate.  In such an instance, the RO is required to refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321 (b)(1) (2016); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  Under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. 

In determining whether an extraschedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321 (b)(1) (2016); Thun, 22 Vet. App. at 116.

The schedular ratings in this case are not shown to be inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that based upon available evidence and argument the objective manifestations of the service-connected disabilities are congruent with the disability picture represented by the disability ratings assigned herein.  In pertinent part, the Veteran's disability picture consisting of symptoms of depression, anxiety, panic attacks, lack of motivation, and sexual dysfunction (which is controlled by continuous treatment with Sildenafil) are contemplated by the rating schedule.  See VAMC records; see also 38 C.F.R. § 4.130, DC 9413.  Nevertheless, even assuming the Veteran has demonstrated an unusual disability picture, at most, his symptomatology has resulted in decrease work efficiency and ability to perform occupational tasks only during periods of significant stress and is not characterized by marked interference with employment.  See January 2016 VA Examination.  Thus, referral for extraschedular consideration is not warranted.



(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a rating in excess of 10 percent prior to January 25, 2016, for anxiety disorder is denied.

Entitlement to a rating in excess of 30 percent beginning January 25, 2016, for anxiety disorder is denied. 


REMAND

The Veteran contends that his current hypertension is related to his active duty service or is otherwise related to his service-connected anxiety disorder.  See September 2010 VA Form 9.  However, the Veteran's service treatment records (STRs) of record do not include his separation examination.  Thus, as the Veteran's STRs appear to be incomplete, further development is required to obtain his remaining separation examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding STRs, to include the Veteran's separation examination.  All reasonable attempts to obtain such records should be made and documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified in accordance with 38 C.F.R. § 3.159 (e).

2. Thereafter, readjudicate the issue remaining on appeal-entitlement to service connection for hypertension, to include as secondary to the service-connected unspecified anxiety disorder-based on all the evidence of record and all governing legal authority, including any additional information obtained as a result of this remand.  If the claim remains denied, the Veteran should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or Court are to be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


